department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------- id no ----------------- telephone number --------------------- refer reply to cc ita b04 plr-125444-16 date date internal_revenue_service number release date index number ----------------------------------------- ---------------------------- ------------------------------------ in re -------------------------------------------------- ------------------------------------------------------------ ------------ legend company -------------------------------------------- date --------------------- date --------------------- date ------------------ b ------------------------------------------------------- ------------ x ------------------------------------------------------ z -------------- year ------- dear ----------------------------- this is in reply to your request for a ruling that gain from the sale of your stock in company qualifies for the partial exclusion_of_gain under sec_1202 of the internal_revenue_code because company is a qualified_trade_or_business as defined in sec_1202 and company was not engaged in a trade_or_business involving the performance of services in the fields of health within the meaning of sec_1202 plr-125444-16 facts you owned stock in company and filed a joint tax_return one of you was a founder of company and served as its chairman and ceo since its formation you purchased stock in company on date and date company a c_corporation was incorporated in year to develop a tool to provide more complete and timely information to healthcare providers specifically company uses proprietary x and other technologies for the precise detection of b you represent that company is the only person that can legally perform x testing and that its expertise is limited to its patented x testing company analyzes the results of x testing and then prepares laboratory reports for healthcare providers company’s clients are doctors and other healthcare providers you represent that the information the company provides in a typical laboratory report only includes a summary of z detected and z tested for and not detected company’s laboratory reports do not diagnose or recommend treatment you represent that company does not discuss diagnosis or treatment with any healthcare provider and is not informed by the healthcare provider as to the healthcare provider’s diagnosis or treatment company’s sole function is to provide healthcare providers with a copy of its laboratory report company receives compensation_for reporting results of tests to healthcare providers which is based on each test performed company accepts orders for tests only from health care professionals patients cannot order tests from company although company in rare instances may provide a copy of a test to a patient it does not explain its laboratory reports to patients instead company directs patients to contact their healthcare provider if they have any questions the only other contact company has with a patient is in billing situations company will bill a patient directly if the patient is self-insured uninsured or if the insurance_company pays the patient directly you represent that the laboratory director is required to be an m d d o or a ph d as required by the laboratory personnel requirement of c f_r et seq the lab director reviews results for quality control and quality assurance you represent that to the best of your knowledge other than the laboratory director company’s laboratory personnel are not subject_to state licensing requirements or classified as healthcare professionals by any applicable state or federal_law or regulatory authority you also represent that laboratory director never has direct contact with patients and that none of the company’s personnel diagnose treat or manage any aspect of any patient’s care you represent that company’s employees who are well educated receive up to a year of training to perform the x testing however you represent that the skills employees bring with them when company hires them are almost useless when performing the x tests and that the skills they acquire at company are not useful to other employers plr-125444-16 company maintains a research division to develop additional uses for its proprietary technology company has also developed additional uses for its x testing for example it tests for z in food and agricultural products on date percent of company stock was acquired in a taxable transaction law sec_1202 provides in general that gross_income does not include percent of any gain from the sale_or_exchange of qualified_small_business_stock held for more than years sec_1202 provides that in the case of qualified_small_business_stock acquired after the date of enactment of sec_1202 and on or before the date of enactment of the creating small_business jobs_act of sec_1202 shall be applied by substituting percent for percent and sec_1202 shall not apply sec_1202 provides that stock in a corporation is not treated as qualified_small_business_stock unless during substantially_all of the taxpayer’s holding_period for such stock the corporation meets the active business requirements of sec_1202 and the corporation is a c_corporation sec_1202 generally provides that a qualified_trade_or_business means any trade_or_business other than a trade_or_business involving the performance of services in the fields of health law engineering architecture accounting actuarial science performing arts consulting athletics financial services brokerage services or any trade_or_business where the principal asset of such trade_or_business is the reputation or skill of one or more of its employees analysis company provides laboratory reports to health care professionals however company’s laboratory reports do not discuss diagnosis or treatment company neither discusses with nor is informed by healthcare providers about the diagnosis or treatment of a healthcare provider’s patients company’s sole function is to provide healthcare providers with a copy of its laboratory report company neither takes orders from nor explains laboratory tests to patients company’s direct contact with patients is billing patients whose insurer does not pay all of the costs of a laboratory test in addition you represent that the skills employees bring to company are not useful in performing x tests and that skills they develop at company are not useful to other employers plr-125444-16 further none of company’s revenue is earned in connection with patients’ medical_care other than the laboratory director company’s laboratory technicians are not subject_to state licensing requirements or classified as healthcare professionals by any applicable state or federal_law or regulatory authority although company’s laboratory reports provide valuable information to healthcare providers company does not provide health care professionals with diagnosis or treatment recommendations for treating a healthcare professional’s patients nor is company aware of the health care provider’s diagnosis or treatment of the healthcare provider’s patients in addition the skills that company’s employees have are unique to the work they perform for company and are not useful to other employers thus based on the facts and representations submitted we conclude that for purposes of sec_1202 company is not in a trade_or_business i involving the performance of services in the field of health or ii where the principal asset of the trade_or_business is the reputation or skill of one or more of its employees conclusion based on the facts submitted company is engaged in a qualified_trade_or_business under sec_1202 caveats except as expressly provided in the immediately preceding paragraph we do not express or imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter under any provision of law including sec_1202 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations that you submitted under penalties of perjury while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination you must attach a copy of this letter to any income_tax return to which it is relevant alternatively if you file your returns electronically you may satisfy this requirement by attaching a statement to the return that provides the date and control number of the letter_ruling plr-125444-16 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives sincerely michael j montemurro branch chief office of associate chief_counsel income_tax accounting
